FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           March 18, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                             No. 20-2163
 v.                                                (D.C. No. 2:10-CR-03150-JAP-1)
                                                              (D. N.M.)
 ARTHUR HARRIS,

       Defendant - Appellant.

                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before the court on the government’s Unopposed Motion for

Remand, by which it requests that this appeal be remanded to the U.S. District Court

for the District of New Mexico (Las Cruces) to address Appellant’s challenges to

certain supervised-release conditions. Upon consideration, the motion is granted as

set forth herein. This matter is remanded to the district court for further proceedings




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to address (1) the lack of pre-hearing notice of Special Condition 171, as required by

United States v. Bruce, 458 F.3d 1157, 1167-68 (10th Cir. 2006), and (2) Appellant’s

challenges to Special Conditions 16 and 18, and the Special Condition included in the

written judgment that was not orally imposed at sentencing.

      This appeal is dismissed. The mandate shall issue forthwith.



                                           Entered for the Court


                                           Per Curiam




      1
         The Special Conditions at issue are referred to by the numbering used in the
parties’ briefing in this appeal.
                                           2